Citation Nr: 0416420	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from August 1945 
until December 1948.  He died in February 1981.  The 
appellant is his surviving spouse.

In a January 2003 decision, the Board of Veterans' Appeals 
(Board) determined that service connection was not warranted 
for the cause of the veteran's death.  The appellant then 
appealed the Board's August 2002 decision to the U.S. Court 
of Appeals for Veterans Claims (Court).

In July 2003, the General Counsel for the Department of 
Veterans Affairs (VA) and the veteran's private attorney 
filed a Joint Motion asking the Court to vacate the Board's 
decision.  Principally, the parties agreed that the case 
should be remanded to the Board for further consideration in 
light of new law, i.e., the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Later in July 2003, the Court 
issued an Order granting the Joint Motion, vacating the 
Board's January 2003 decision, and remanding the case to the 
Board.

The appellant is represented in this case by Texas Veterans 
Commission.  She previously retained the services of a 
private attorney for the limited purpose of pursuing her 
claim before the Court.  

For the reasons discussed below, the matter on appeal is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant and her 
representative at such time as further action is required.






REMAND

The March 2003 joint motion identified two primary bases upon 
which a remand is required in this case, in order to comply 
with VA's duty to notify and assist the claimant herein.

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act (VCAA), 
Public Law No. 106-475, 114 Stat. 2096 (2000). This statute 
introduced several changes into the VA adjudication process.  
These changes were codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2003).  
Under the VCAA, VA's duty to notify and assist claimants has 
been significantly expanded in the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 
3.159(c).

The Joint Motion specifically identified deficiencies 
pertaining to the duty to notify and duty to assist the 
claimant.  In essence, both the RO and Board had noted that 
an attempt to obtain private medical records from the 
University of Texas Medical


Branch (UTMB) had been undertaken, unsuccessfully.  The Joint 
Motion pointed out that in a December 2001 letter, UTMB had 
informed the RO that it did not have any records for the 
veteran dated in 1981, but that it did have records for the 
veteran.  

The Joint Motion stated that the RO contacted the appellant 
in December 2001, and at that time she indicated that the 
veteran had been treated at UTMB in October and November 
1980.  Later in December 2001, the RO sent another request 
for records to UTMB, referencing the veteran's dates of 
treatment in October and November 1980, as were provided by 
the appellant.  Apparently, no response was received from 
UTMB.  The Joint Motion pointed out that there was apparently 
no follow-up by VA on the second request for records from 
UTMB, nor did VA notify the appellant that, after making 
reasonable efforts, the RO was unable to obtain the records 
sought as required under 38 U.S.C. § 5103A(b)(2).  Therefore 
a remand is required.  

In light of the Joint Motion in this case, and the Order of 
the Court, the Board remands this case for the following 
action:

1.  The RO should review the record and 
assure compliance with all VCAA notice 
and assistance requirements, under 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), as well as any other controlling 
legal authority.

2.  The RO is requested to resubmit a 
request for the veteran's medical records 
to the University of Texas Medical Branch 
(UTMB), with the same information 
contained in the December 19, 2001, 
request for those records.  Essentially, 
the appellant reports that the veteran 
was treated there in October and November 
1980, and UTMB has indicated that it 
possesses medical records pertaining to 
the veteran (although no treatment dates 
were specified).  The RO should also 
request from UTMB that, as a courtesy, 
copies of any and all of the veteran's 
records in their possession, even if not 
dated in 1980, should be forwarded to VA.  

3.  If after making reasonable efforts, 
the RO was unable to obtain the records 
sought from UTMB, the appellant must be 
notified of this fact as required under 
38 U.S.C. § 5103A(b)(2).  Such 
notification should be made part of the 
record.  

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
record, and furnish the appellant and her 
representative with an appropriate 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. § 
3.159, and afford her an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


